Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5-14 is/rejected under 35 U.S.C. 103 as being unpatentable over Kok et al (5,078,916) in view of Yoshikawa et al (2015/0202134).
1.	Kok et al disclose a detergent composition comprising internal olefin sulfonates having from 8 to 26 carbon atoms and may comprise at least one other surface active agent such as anionic, nonionic, amphoteric or mixtures thereof. The concentrations of
said internal olefin sulfonate range from 5 to 60% and the other surfactant
concentrations are from 1 to 50% (col. 1, lines 58-63; and col. 2, lines 55-68). Kok et al teach that at least 25% and as high as 90% of the internal olefin sulfonate is a beta hydroxyl alkane sulfate (col. 4, lines 40-43; and claims 3-4). Kok et al
teach that the surfactants include nonionic surfactants such as condensations of
alkyl ethoxylates, where C8 to C18 alcohols are condensed with ethylene oxide and/or
propylene oxide from 3-12 moles (col. 3, lines 5-37) and alkyl sulfates having C8-C18 (col. 3, lines 10-20); enzymes, perfumes or control agents (col. 3, lines 60-64); and solubilizers such as ethanol, monopropylene glycol or polyethylene glycol (col. 4, lines 1-
Kok et al do not suggest the C2 or C5 positions of the internal olefin sulfonate at carbon chain lengths of 16 or 18 as claimed. 
Yoshikawa et al disclose an internal sulfonate composition and cleaning
composition for laundry applications (0047) having 0.1 to 80% mass or more of internal
sulfonates having C16 and C18 at the C2 position in less than 28% (0048; 0055) but
discloses several exemplifications of C-5 or higher (see productions A-H.
Therefore, one skilled in the art at the time the invention was made would have
been motivated to include IOS C16 or C18 at the C-5 position as suggested by Yoshikawa
et al for the purpose of establishing laundry application having qualities of formability,
foam speed and dissipation property for said applications. One skilled in the art would
have been motivated to include said C5 or higher position to enhance the qualities
described and benefits afforded therein, in the absence of a showing to the contrary.
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).
With respect to characteristic such as Hardness, one skill in the art would expect

the absence of unexpected results. Kok teaches IOS with additional components for the
purpose of establishing a laundry detergent and in addition, the ingredients are taught
with their requisite proportions and Kok is further concerned with the hardness levels of as detailed in examples 16-22. Therefore, the characteristics of the claimed invention with respect to hardness would have been obvious in the absence of a showing to the contrary given the ingredients suggested for the use in laundry application.
“[T]he discovery of a previously unappreciated property of a prior art
composition, or of a scientific explanation for the prior art’s functioning, does not
render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco
Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a
new use, new function or unknown property, which is inherently present in the prior art
does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195
USPQ 430, 433 (CCPA 1977).
With further respect to the mass ratio of components A/B, it is found obvious
that the ingredients overlap, where one skill in the art could optimize the mass ratio to
encompass the claimed requirements since optimization is held with the level of
ordinary skill in the art and since range of components A and B overlap. Yoshikawa et al teach that the C16 and C18 mass ratio is from 75/25 to 100/0 (abstract). One skilled in the art would have been able to determine the optimum ratio as claimed and applied to the compositions of Kok et al given the teachings of Yoshikawa and given that said ratio aids in foam quality for various applications (0018-0019).
“The normal desire of scientists or artisans to improve upon what is already generally
known provides the motivation to determine where in a disclosed set of percentage

USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck &
Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989); Inre Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir.
1990); and In re Geisler, 116 F.3d 1465, 43 USPQa2d 1362 (Fed. Cir. 1997).
With respect to Claim 2 which requires a mass of component A at less than 1.0%.
It would have been obvious to optimize outside of said range where Kok et al teaches a
low range of 5% of IOS but Yoshikawa et al teaches that IOS is suggested at 0.1%.
Therefore, the skill artisan would have envisioned a lower range of IOS given the
teachings of Yoshikawa et al and in the absence of a showing to the contrary.
With respect to Claim 2 which requires a mass of component A at less than 1.0%.
It would have been obvious to optimize outside of said range where Kok et al teaches a
low range of 5% of IOS but Yoshikawa et al teaches that IOS is suggested at 0.1%.
Therefore, the skill artisan would have envisioned a lower range and optimize the of IOS given the teachings of Yoshikawa et al and the benefits described therein and in the absence of a showing to the contrary.
Response to Arguments
Applicant's arguments filed 11-12-2021 have been fully considered but they are not persuasive.
Applicant argues the Table 3, of applicant’s specification, shows unexpected results with examples 3-1 and 3-2 wherein the ratio of B/A with mass ratio within limits of claimed invention shows greater cleansing ratio than those compositions having ratios outside of claimed limitation.

First the showing in the examples requires proportions within a very specific range than the broadly disclosed component A or B without proportions. Second, the showing in the examples requires ion exchanged water within the balance. Lastly, applicant has not compared the prior art against the closest embodiment to establish criticality as it may occur over the entire claimed range. Therefore, since the claimed showing in Table 3 is not commensurate in scope as being drawn to a broader claimed invention and the criticality is not compared against the closet prior art of record, criticality cannot be established and the claimed invention is therefore considered prima facie obvious over the prior art of record.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761